DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response 04/22/2021 is acknowledged and has been carefully considered.  The Remon Declaration dated 04/22/2021 has also been entered and carefully considered.  In the Amendment, claims 1, 5, 6, 9, and 13 were amended, and claims 14-18 were newly added.  Applicants have overcome all rejections with the claim amendments in conjunction with remarks provided in the Remon Declaration.  Claims 1, 3-9, 11, and 13-18 have been allowed.  

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest a hot-melt extrudate as claimed comprising xanthohumol in an amount of 1% to 15% by weight and a vinylpyrrolidone-vinyl acetate copolymer; or a hot-melt extrudate consisting of xanthohumol and a vinylpyrrolidone-vinyl acetate copolymer.  As stated in the Remon Declaration, the claimed hot-melt extrudates are unexpectedly advantageous because the isoxanthohumol content resulting from conversion of xanthohumol to isoxanthohumol during extrusion is minimized due to the presence of the vinylpyrrolidone-vinyl acetate copolymer, resulting in an increased amount of bioavailable xanthohumol (see page 5 of Remon Declaration).  Although Dorairaju describes hot-melt extruded compositions including plant-derived phenolic materials, Dorairaju does not explicitly disclose a composition or extrudate including xanthohumol.  Furthermore, while Kuhrts teaches that xanthohumol is a beneficial plant-derived phenolic material, neither Dorairaju nor Kuhrts, separately 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 1, 3-9, 11, and 13-18 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615